Exhibit 12.1 THE SOUTHERN COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2011 Millions of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings Before Income Taxes $ Interest expense, net of amounts capitalized Interest component of rental expense 80 88 94 Amortization of capitalized interest 2 2 3 3 3 AFUDC - Debt funds 48 64 82 74 58 Less: Dividends on preferred and preference stock of subsidiaries ) Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 66 23 22 19 16 Interest on interim obligations 75 30 4 2 3 Amort of debt disc, premium and expense, net 46 40 40 42 40 Other interest charges 7 27 46 24 Capitalized Interest 17 7 2 12 20 Interest component of rental expense 80 87 94 Fixed charges as defined Tax deductible preferred dividends 1 1 1 1 1 Non-tax deductible preferred and preference dividends 46 64 64 64 65 Ratio of net income before taxes to net income x x x x x Preferred and preference dividend requirements before income taxes 68 96 98 96 Fixed charges plus preferred and preference dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES
